RESOLUCIÓN
A la solicitud de certiorari presentada en este caso, no ha lugar.
La nueva Ley de la Judicatura de Puerto Rico de 1994, Ley Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. see. 22 et seq.) creó el Tribunal de Circuito de Apelaciones y consolidó en un solo tribunal de instancia las secciones del Tribunal Superior y Tribunal de Distrito.
Este ordenamiento exige mayor rigurosidad en la prác-tica apelativa ante este Tribunal en lo referente a la doc-trina vigente sobre frivolidad y temeridad, y la consabida imposición de sanciones u honorarios de abogados.
Apercibimos a los abogados de que, en el futuro, los re-cursos frívolos estarán expuestos a tales sanciones.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General